Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
	
	Claims 29-47 are pending and under examination.

Priority
This application filed on 08 October 2020 is a continuation of Application 15/560,324 filed on 21 September 2017 which is a 371 of PCT/US16/2436  filed on 25 March 2016 which claims priority to US provisional 62/253,619 filed on 10 November 2015; to US provisional 62/219,339 filed on 16 September 2015 and to US provisional 62/137,891 filed on 25 March 2015.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows: The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed application, Application No. 62/137,891, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application(e.g. no support for prostate cancer or breast cancer selective genes as recited in claim 29).
 However, the disclosure of Application No. 62/219,339 provides support for the requirement of prostate cancer or breast cancer selective genes ( e.g. Table 1).
Therefore, the effective filing date of the instant application is 16 September 2015.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Smirnov et al., Abate et al., and Hindson et al.
Claims 29, 30, 32, 33, 35 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Smirnov et al. (Cancer research 65.12 (2005): 4993-4997; item 62 in IDS filed 21 October 2020) in view of Abate et al. (WO2014028378; item 22 in IDS filed 21 October 2020) and Hindson et al. (US20120252015).
Smirnov et al. disclose methods for identifying biomarkers to characterize circulating tumor cells in the blood of patients having metastatic colorectal, prostate and breast cancer (e.g. Abstract, pg. 4993).  
Smirnov et al. teach a method comprising obtaining blood samples from cancer patients; enriching for CTCs to retrieve a CTC-enriched fraction and an CTC-depleted aliquot from each patient sample; isolating RNA from the CTC-enriched and the CTC-depleted fractions for each patient and amplifying isolated RNA. The resulting cRNA from the CTC-enriched and the CTC-depleted fractions of each sample were hybridized to a global expression microarray and biomarker profiles of CTC-enriched and the CTC-depleted fractions were compared to determine biomarkers that had minimal expression in the CTC-depleted fractions of each sample(e.g. Entire Smirnov reference and especially Materials and Methods section, pg. 4993-4994). 
To further assess candidate markers associated with CTC’s in the blood of patients with metastatic cancer, RNA from the CTC-enriched fraction of each sample was subjected to reverse transcription reagents and conditions to synthesize cDNA.  The resultant cDNA was amplified with primers against 35 candidate CTC markers (e.g. supplementary table S2A) by real time PCR using a SYBR green reporter (e.g. Materials and Methods section, pg. 4993-4994). These candidate markers include the biomarkers AGR2; SCGB2A1; AR; PIP; KLK2; KLK3 and FABP1. 
Therefore, Smirnov et al. render obvious the limitations: a method comprising isolating from a blood sample a product comprising CTCs and other cells present in blood(e.g. a CTC enriched fraction and a CTC depleted fraction from each sample); isolating ribonucleic acid (RNA) molecules from the product; generating cDNA molecules in solution from the isolated RNA;  amplifying cDNA molecules in the presence of a reporter (e.g. SYBR green), 
wherein  primers correspond to cancer selective genes (e.g. Materials and Methods section, pg. 4993-4994; AGR2; SCGB2A1; AR; PIP; KLK2; KLK3 and FABP1 biomarker analysis as in supplementary table S2A)  as required by claim 29.
Smirnov et al. teach analysis of biomarkers expressed in CTCs associated with metastatic colorectal, prostate and breast cancer by extracting RNA from isolated CTC-enriched and CTC-depleted fractions; synthesizing cDNA from these RNA samples and assaying gene expression by real time PCR using SYBR Green reporter.
 However, they do not teach analysis one sample comprising CTCs and other cells present in blood; PCR using primers and biomarker-specific probes or cDNA amplification using a droplet-based method as required by claim 29.
Abate et al. teach a method of analyzing circulating tumor cells (CTCs) in a blood sample wherein a blood sample is processed to remove components other than cells (e.g. Entire Abate reference and especially para 0094, pg. 20). The cells are subsequently encapsulated in droplets and lysed to release mRNA content. The droplet comprising the cell lysate is combined with reverse transcription reagents and subjected to conditions to allow generation of cDNA within the droplets (e.g. para 0095-0097, pg. 20-21; RT-PCR as in para 0110, pg. 24-25).  The resultant cDNA undergoes a second PCR to amplify CTC-specific transcripts using primers and probes (e.g. detection component and PCR amplification as in para 0009, pg. 3; Taqman probes as in para 0023, para 0026, pg. 6-7; second PCR after RT-PCR as in para 00112,pg. 25; EpCAM transcripts as in para 0228,pg. 72; Fig.6).
As both Smirnov et al. and Abate et al. teach analysis of biomarkers expressed in CTCs, it also  would have been prima facie obvious to a person of ordinary skill in the art prior to the effective filing date to modify the method of Smirnov et al. to include providing one sample comprising CTCs and other cells present in blood and cDNA amplification using a droplet-based method as taught by Abate et al. because these are  particular known techniques recognized as part of the ordinary capabilities of one skilled in the art that was recognized for achieving the predictable result of a method for analyzing circulating tumor cells (CTCs) in a blood sample comprising amplifying cDNA by real time PCR. 
Regarding the requirement of cDNA amplification in the presence of reporter groups that bind specifically to cDNA from CTC’s as required by claim 29:
As noted above, Smirnov teach real time PCR analysis using primer sets against biomarkers expressed in CTC’s associated with metastatic cancers, wherein the biomarkers include AGR2; SCGB2A1; AR; PIP; KLK2; KLK3 and FABP1(e.g. Materials and Methods section, pg. 4993-4994; supplementary table S2A, Smirnov).
 Furthermore, Abate et al. teach real time PCR using primers and biomarker-specific probes designed to detect CTC biomarkers is known in the art prior to the effective filing date of the claimed invention(i.e. Taqman probes as in para 0228,pg. 72; Fig.6).
Both Smirnov et al. and Abate et al. teach CTC isolation from blood; RNA extraction and cDNA synthesis followed by real time PCR amplification of CTC biomarkers. 
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art prior to the effective filing date to modify the method of Smirnov et al. comprising providing biomarker specific primers sets for real time PCR to include conducting real time PCR using primers and probes designed to bind to specific biomarkers as taught by Abate et al. because the simple substitution of one method of real time PCR analysis with another would yield the predictable result of a method for analyzing circulating tumor cells (CTCs) in a blood sample comprising amplifying cDNA by real time PCR. 
Therefore, the combined teachings of Smirnov et al. and Abate et al. meet the requirements of amplifying cDNA molecules in individual droplets in the presence of one or more reporter groups configured to bind specifically to cDNA from CTCs and not to cDNA from other cells in the blood as required in claim 29.
The combined teachings of Smirnov et al. and Abate et al.  disclose a droplet-based method comprising cDNA synthesis prior to droplet-based detection of biomarkers associated with CTC’s,  wherein the biomarkers include AGR2; SCGB2A1; AR; PIP; KLK2; KLK3 and FABP1.
However, they do not teach cDNA synthesis prior to encapsulation of cDNA for further analysis as required by claim 29.
Hindson et al. teach droplet-based analysis of cDNA from CTC’s  wherein CTC mRNA is extracted and reverse transcribed to yield cDNA prior to encapsulation of cDNA(e.g. Entire Hindson reference and especially RNA extraction and cDNA synthesis prior to further analysis as in para 0378,pg. 46; Following conversion to DNA, the methods detailed herein can be used, in some embodiments, to further capture, select, tag, or isolate a desired sequence as in para 0391,pg. 47;  CTC analysis and droplet-based PCR as in para 0395,pg. 48).
As both Abate et al. and Hindson et al. teach droplet based PCR of cDNA, it would have been prima facie obvious to a person of ordinary skill in the art prior to the effective filing date to modify the teachings of Smirnov et al. and Abate et al.  to include cDNA synthesis prior to cDNA encapsulation as taught by Hindson et al. as a skilled artisan would have recognized the simple substitution of one type of cDNA synthesis for another would yield the predictable outcome of a method for analyzing circulating tumor cells (CTCs) in a blood sample comprising amplifying cDNA by PCR in droplets. 
Therefore, the combined teachings of Smirnov et al., Abate et al. and Hindson et al. render obvious the limitations: a method for analyzing circulating tumor cells (CTCs) in a blood sample from a subject, the method comprising: isolating from the blood sample a product comprising CTCs and other cells present in blood; isolating ribonucleic acid (RNA) from the product; generating a cDNA-containing solution from the isolated RNA; encapsulating cDNA into individual droplets; amplifying cDNA in a plurality of the individual droplets using probes and primers that correspond to one or more prostate cancer-selective genes selected from the group consisting of : AGR2, KLK2, KLK3, AR variants,; and/or one or more breast cancer-selective genes selected from the group consisting of AGR2, SCGB2A1, PIP wherein the cDNA is amplified in the presence of one or more reporter groups configured to bind specifically to cDNA from CTCs and not to cDNA from other cells in the blood as required by claim 29.
Furthermore, as Abate et al. teach droplet based cDNA amplification and subsequent detection(e.g. Entire Abate reference and especially para 0009, pg. 3; Taqman probes as in para 0023,para 0026, pg. 6-7; second PCR after RT-PCR as in para 00112,pg. 25; EpCAM transcripts as in para 0228,pg. 72; Fig.6), the combined teachings of Smirnov et al., Abate et al. and Hindson et al. render obvious the limitations: detecting droplets that contain bound reporter groups as an indication of the presence of cDNA from CTCs in the droplets; and analyzing CTCs in the detected droplets as required by claim 29.
Furthermore, as Abate et al. teach processing biological samples to removed unwanted components (e.g. para 0094,pg. 20) such as  pelleting cells prior to nucleic acid isolation ( e.g. Entire Abate reference and especially para 0259,pg.82), the combined teachings of Smirnov et al., Abate et al. and Hindson et al. render obvious the limitations: further comprising reducing a volume of the product before isolating RNA as required by claim 30.
Furthermore, as Smirnov et al. teach conditions to allow reverse transcription of mRNA to cDNA (e.g. Materials and Methods section, pg. 4993-4994), the combined teachings of Smirnov et al., Abate et al. and Hindson et al. render obvious the limitations:  wherein generating cDNA molecules from the isolated RNA comprises conducting reverse transcription (RT) polymerase chain reaction (PCR) of the isolated RNA molecules as recited in claim 32.
Furthermore, as Abate et al. teach resultant cDNA undergoes a second PCR using Taqman probes to detect CTC-specific transcripts (e.g. detection component and PCR amplification as in para 0009, pg. 3; Taqman probes as in para 0023, para 0026, pg. 6-7; second PCR after RT-PCR as in para 00112,pg. 25),  the combined teachings of Smirnov et al., Abate et al. and Hindson et al. render obvious claim 33.
Furthermore, as Abate et al. teach Taqman probes (e.g. para 0026, pg. 7), the combined teachings of Smirnov et al., Abate et al. and Hindson et al. render obvious claim 35.
Furthermore, as Smirnov et al. teach analysis of samples from patients with metastatic cancer (e.g. Abstract, pg. 4993), the combined teachings of Smirnov et al., Abate et al. and Hindson et al. render obvious the limitations: wherein the CTCs arise from metastatic cancers as recited in claim 39.
Smirnov et al., Abate et al., Hindson et al. and Strey et al.
Claims 34 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Smirnov et al., Abate et al., and Hindson et al., as applied to claims 29, 30, 32, 33, 35 and 39 above, and further in view of Strey et al. (US20110059556).
The combined teachings of Smirnov et al., Abate et al., and Hindson et al. as applied above are incorporated in this rejection.
The combined teachings of Smirnov et al., Abate et al., and Hindson et al. teach a droplet- based method of detecting CTC specific transcripts in blood samples by cDNA analysis. However, they do not teach claims 34 and 38.
Strey et al. teach droplet –based PCR analysis of CTC markers (e.g. para 0094, pg. 10) in cDNA (e.g. para 0067-0068, pg. 8) can occur in non-aqueous droplets(e.g. para 0041,pg. 5; para 0077,pg. 8-9; claim 12). Furthermore, Strey et al. teach more than 1000 droplets are formed (e.g. The reactions can also be performed in sequence at high throughputs ranging from about 60-30,000 droplets per minute or more (depending on the flow velocity as in para 0015,pg. 2).
Strey et al. also teach fluorocarbon oil as a non-aqueous fluid (e.g. para 0041, pg. 5).
It would have been prima facie obvious to a person of ordinary skill in the art prior to the effective filing date to modify the teachings of  Smirnov et al., Abate et al., and Hindson et al. to include PCR analysis of cDNA in non-aqueous droplets as taught by Strey et al. because this was a particular known technique recognized as part of the ordinary capabilities of one skilled in the art that was recognized for achieving the predictable result of a method of analyzing circulating tumor cells (CTCs) in a blood sample.
 Therefore, the combined teachings of Smirnov et al., Abate et al., Hindson et al. and Strey et al. render obvious the limitation: wherein encapsulating individual cDNA molecules further comprises encapsulating PCR reagents in individual droplets with the cDNA molecules and forming at least 1000 droplets of a non-aqueous liquid as required in claim 34.
Therefore, the combined teachings of Smirnov et al., Abate et al., Hindson et al. and Strey et al. render obvious the limitation: wherein the non-aqueous liquid comprises one or more fluorocarbons as recited in claim 38.
Smirnov et al., Abate et al., Hindson et al. and Kurn et al.
Claims 31, 36 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Smirnov et al., Abate et al., and Hindson et al., as applied to claims 29, 30, 32, 33, 35 and 39 above, and further in view of Kurn et al. (US20090275486).
The teachings of Smirnov et al., Abate et al., and Hindson et al. as applied in the previous rejection above are incorporated in this rejection.
Smirnov et al., Abate et al., and Hindson et al. teach a droplet- based method of detecting CTC specific transcripts in blood samples by cDNA analysis. However, they do not teach claims 31, 36 and 37.
Kurn et al. teach cDNA recovery using magnetic beads  and Solid Phase Reversible Immobilization (SPRI) is known in the art (e.g. cDNA purification using magnetic beads and SPRIplate magnet as in Example 4, pg. 10).
It would have been prima facie obvious to a person of ordinary skill in the art prior to the effective filing date to modify the teachings of  Smirnov et al., Abate et al., and Hindson et al. to include cDNA purification using magnetic beads  and Solid Phase Reversible Immobilization (SPRI) as taught by Kurn et al. because this was a particular known technique recognized as part of the ordinary capabilities of one skilled in the art that was recognized for achieving the predictable result of a method of analyzing circulating tumor cells (CTCs) in a blood sample.
 Therefore, the combined teachings of Smirnov et al., Abate et al., Hindson et al. and Kurn et al.  render obvious claims 31, 36 and 37.
Smirnov et al., Abate et al., Hindson et al. and Hayes et al.
Claims 40-44 are rejected under 35 U.S.C. 103 as being unpatentable over Smirnov et al., Abate et al., and Hindson et al., as applied to claims 29, 30, 32, 33, 35 and 39 above, and further in view of Hayes et al. (Clinical Cancer Research 12.14 (2006): 4218-4224; item 37 in IDS filed 21 October 2020).
The combined teachings of Smirnov et al., Abate et al., and Hindson et al. as applied in the previous rejection above are incorporated in this rejection.
 The combined teachings of  Smirnov et al., Abate et al., and Hindson et al. teach a method of detecting CTC specific transcripts in blood samples. 
Furthermore, as noted above, Abate et al. render obvious the requirements of a method comprising analyzing the cDNA molecules from CTCs in the detected droplets comprises monitoring cDNA molecules from CTCs from blood samples; testing, imaging, or both testing and imaging the cDNA molecules from CTCs to provide a prognosis for the patient (e.g. detection component and PCR amplification as in para 0009, pg. 3; Taqman probes to yield detectable CTC-specific transcripts as in para 0023, para 0026, pg. 6-7; second PCR after RT-PCR as in para 00112,pg. 25; EpCAM transcripts as in para 0228,pg. 72; Fig.6) as required by claim 40.
Furthermore, Abate et al. render obvious the requirements of a method comprising analyzing the cDNA molecules from CTCs in the detected droplets comprises testing, imaging, or testing and imaging the cDNA molecules from CTCs from a blood sample(e.g. detection component and PCR amplification as in para 0009, pg. 3; Taqman probes to yield detectable CTC-specific transcripts as in para 0023, para 0026, pg. 6-7; second PCR after RT-PCR as in para 00112,pg. 25; EpCAM transcripts as in para 0228,pg. 72; Fig.6) as required by claim 41.
 However, the combined teachings of  Smirnov et al., Abate et al., and Hindson et al. do not teach association of CTC detection with tumor burden and progression as required in claims 40-44.
 Hayes et al. teach analysis of CTCs as a prognostic indicator (e.g. circulating tumor cell (CTC) levels before starting a new therapy and at first follow-up were a strong predictor of rapid progression and death in patients with MBC about to start any new systemic therapy (5) and in a subset of these patients who were initiating first-line therapy (6) as in 2nd para, pg. 4218). They also teach correlation of CTC detection with therapy response(e.g. To investigate whether a change in CTC predicts rapid progression and mortality, we compared changes in levels between initiation of therapy and an arbitrarily chosen time point of 15 to 20 weeks after initiation of therapy as in 1st para, Analysis of PFS and OS according to change in CTC level from baseline for 15to 20 weeks section, pg. 4221-4222) and the importance of monitoring CTC detection over several time points as an indication of tumor burden(e.g. Analysis of PFS and OS according to CTC levels at each time Point section, pg. 4221; Analysis of PFS and OS according to change in CTC level from baseline for 15to 20 weeks section, pg. 4221-4222; PFS and OS at each point excluding prior elevated CTCs section, pg. 4222).
It would have been prima facie obvious to a person of ordinary skill in the art prior to the effective filing date to modify the method of cDNA analysis of cancer-associated CTC markers as taught by Smirnov et al., Abate et al., and Hindson et al. to include correlation with cancer progression in a patient as taught by Hayes et al. because the monitoring methods of Hayes are particular known techniques recognized as part of the ordinary capabilities of one skilled in the art that was recognized for achieving the predictable result of a method of analyzing circulating tumor cells (CTCs) in a blood sample. One of ordinary skill in the art would have been motivated to combine these citations and would have had a reasonable expectation of success in doing so because Abate et al. teach cDNA analysis of CTCs can be used to monitor disease progression(e.g. para 0074,pg. 15).
Therefore, the combined teachings of  Smirnov et al., Abate et al., Hindson et al. and Hayes et al. render obvious the limitation: monitoring CTCs from blood samples taken over time from a patient with a known cancer, and testing, imaging, or both testing and imaging the CTCs to provide a prognosis for the patient( e.g. circulating tumor cell (CTC) levels before starting a new therapy and at first follow-up were a strong predictor of rapid progression and death in patients with MBC about to start any new systemic therapy (5) and in a subset of these patients who were initiating first-line therapy (6) as in 2nd para, pg. 4218, Hayes) as recited in claim 40.
Therefore, the combined teachings of  Smirnov et al., Abate et al., Hindson et al. and Hayes et al. render obvious the limitation: imaging the CTCs from a blood sample from a patient to provide an indication of a response by the CTCs to a therapeutic intervention (e.g. Analysis of PFS and OS according to change in CTC level from baseline for 15to 20 weeks section, pg. 4221-4222; Fig. 2, pg. 4221, Hayes) as recited in claim 41.
Therefore, the combined teachings of  Smirnov et al., Abate et al., Hindson et al. and Hayes et al. render obvious the limitation: determining a number or level of CTCs per unit volume of a blood sample from a patient to provide a measure of tumor burden in the patient ( e.g. CTC counts at several timepoints as in Analysis of PFS and OS according to CTC levels at each time Point section, pg. 4221; Analysis of PFS and OS according to change in CTC level from baseline for 15to 20 weeks section, pg. 4221-4222; PFS and OS at each point excluding prior elevated CTCs section, pg. 4222, Hayes) as recited in claim 42.
Therefore, the combined teachings of  Smirnov et al., Abate et al., Hindson et al. and Hayes et al. render obvious meet the limitation: further comprising using the measure of tumor burden in the patient to select a therapy (e.g. Analysis of PFS and OS according to change in CTC level from baseline for 15to 20 weeks section, pg. 4221-4222, Hayes) as recited in claim 43.
Therefore, the combined teachings of  Smirnov et al., Abate et al., Hindson et al. and Hayes et al. render obvious meet the limitation: further comprising determining the measure of tumor burden in the patient at a second time point to monitor the tumor burden over time (e.g. Analysis of PFS and OS according to CTC levels at each time Point section, pg. 4221, Hayes) as recited in claim 44.
Smirnov et al., Abate et al., Hindson et al. and Froehlich et al.
Claims 45 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Smirnov et al., Abate et al., and Hindson et al., as applied to claims 29, 30, 32, 33, 35 and 39 above, and further in view of Froehlich et al. (US20120010086).
The teachings of Smirnov et al., Abate et al., and Hindson et al. as applied in the previous rejection above are incorporated in this rejection.
Smirnov et al., Abate et al. and Hindson et al. teach a droplet- based method of detecting CTC specific transcripts in blood samples by cDNA analysis. However, they do not teach claims 45 and 47.
Froehlich et al. teach clonal pre-amplification of a cDNA library in an emulsion for further analysis. Froehlich et al. teach embodiments wherein their method comprises whole transcriptome amplification (e.g. para 0047-0048, pg. 3; Fig. 2 and 3).
Froehlich et al. teach their method comprises mixing the aqueous sample comprising nucleic acid fragments with an oil composition to yield a water in oil emulsion(e.g. para 0096, para 0102, pg. 6), wherein each compartment of the emulsion comprises a single nucleic acid molecule(e.g. para 0105, pg. 6);  and subjected the emulsion to clonal amplification (e.g. para 0108-0111,pg. 7). In a further embodiment, Froehlich teaches that clonally amplified nucleic acid molecules are subjected to 454 sequencing which comprising attaching adaptors for amplification and sequencing (e.g. para 0119,pg. 8).
Froehlich et al. teach the benefit of clonal preamplification is that it reduces amplification bias compared to other nucleic acid amplification methods. This unbiased amplification results in high degree of accuracy in downstream quantitative analyses (e.g. para 0010, pg. 2; para 0113, pg. 7).
It would have been prima facie obvious to a person of ordinary skill in the art prior to the effective filing date to modify the method of  Smirnov et al., Abate et al., and Hindson et al. to include cDNA preamplification comprising whole transcriptome amplification as taught by Froehlich et al. because this was a particular known technique recognized as part of the ordinary capabilities of one skilled in the art that was recognized for achieving the predictable result of a method of analyzing circulating tumor cells (CTCs) in a blood sample. Furthermore, a skilled artisan would be motivated to include cDNA preamplification comprising whole transcriptome amplification because Froehlich et al. teach the benefits include reducing amplification bias compared to other nucleic acid amplification methods, wherein unbiased amplification results in high degree of accuracy in downstream quantitative analyses.
 Therefore, the combined teachings of Smirnov et al., Abate et al., Hindson et al. and Froehlich et al. render obvious claims 45 and 47.
Smirnov et al., Abate et al., Hindson et al., Froehlich et al. and Shoemaker et al.
Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over Smirnov et al., Abate et al., Hindson et al. and Froehlich et al. , as applied to claims 45 and 47 above, and further in view of Shoemaker et al. (US20130189688).
The teachings of Smirnov et al., Abate et al., Hindson et al.  and Froehlich et al. as applied above are incorporated in this rejection.
The teachings of Smirnov et al., Abate et al., Hindson et al.  and Froehlich et al render obvious a droplet- based method of detecting CTC specific transcripts in blood samples by cDNA analysis, wherein cDNA is pre-amplified prior to further processing. However, they do not teach claim 46.
Shoemaker et al. teach an embodiment wherein RNA from CTCs  is converted to cDNA, which is subsequently amplified using nested primers that hybridize to a specific target bio-marker, i.e. EGFR, prior to sequencing (e.g. para 0277-0283,pg. 26).
 In a different embodiment , Shoemaker et al. teach using nested primers for one or more genomic DNA regions of interest to yield optimal multiplexed analysis prior to sequencing (e.g. Entire Shoemaker reference and especially para 0128,pg. 10).
Shoemaker et al. also teach emulsion PCR (e.g. Entire Shoemaker reference and especially para 0127, pg. 10). 
 Therefore, as both Froehlich et al.  and Shoemaker et al. teach cDNA preamplification prior to sequencing, it would have been prima facie obvious to a person of ordinary skill in the art prior to the effective filing date to modify the method of  Smirnov et al., Abate et al., Hindson et al. and Froehlich et al.  comprising  multiplexed analysis of cancer selective genes (e.g. AGR2; SCGB2A1; AR; PIP; KLK2; KLK3 and FABP1 as in  Materials and Methods section, pg. 4993-4994; supplementary table S2A, Smirnov) to include cDNA preamplification comprising using nested primers that specifically hybridize to multiple target genes of interest as taught by Shoemaker et al. because these are particular known techniques recognized as part of the ordinary capabilities of one skilled in the art that was recognized for achieving the predictable result of a method of analyzing circulating tumor cells (CTCs) in a blood sample.
Therefore, the combined teachings of Smirnov et al., Abate et al., Hindson et al., Froehlich et al.  and Shoemaker et al. render obvious claim 46.
Conclusion
No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHANA KAUP whose telephone number is (571)272-6897.  The examiner can normally be reached on Monday - Friday 7:30-4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEATHER CALAMITA can be reached on (571) 272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAHANA S KAUP/             Primary Examiner, Art Unit 1639